Citation Nr: 0202836	
Decision Date: 03/26/02    Archive Date: 04/04/02

DOCKET NO.  00-21 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a left shoulder disorder.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a left hip disorder.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a left leg disorder.

4.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a low back disorder.

5.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disabilities.





WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from January 1954 to 
January 1957.  

Service connection for a left shoulder disorder, left hip 
disorder and left leg disorder was previously denied by the 
Board of Veterans' Appeals (hereinafter Board) in a decision 
of April 1991.  Subsequently, by a rating action of December 
1991, the RO determined that new and material evidence had 
not been submitted to reopen the claims for service 
connection for a left shoulder disorder, left hip disorder 
and left leg disorder.  The veteran did not appeal that 
decision within one year of notification thereof in February 
1992.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2001).  

The issue of entitlement to service connection for a back 
disorder, to include degenerative disc and joint disease of 
the lumbar spine, was previously denied by Department of 
Veterans Affairs (VA) rating decision of August 1998.  The 
veteran was notified of that determination, and of his 
procedural and appellate rights, by VA letter dated August 
24, 1998.  He did not appeal that determination within one 
year of the notification thereof; therefore, the decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

This appeal comes before the Board on appeal from rating 
decisions of the North Little Rock, Arkansas, Regional Office 
(RO).  By a rating action in July 1999, the RO determined 
that, while new and material evidence had been submitted to 
reopen the claims for service connection for left shoulder, 
left hip, left leg and low back disorders, the claims 
remained denied since the evidence did not establish the 
existence of those conditions.  The notice of disagreement 
(NOD) with this determination was received in May 2000.  By a 
rating action in September 2000, the RO denied the veteran's 
claim for a total disability rating based on individual 
unemployability (TDIU).  A statement of the case (SOC) 
pertaining to the service connection claims was issued in 
September 2000, and a substantive appeal was received in 
October 2000 wherein the veteran requested a hearing before a 
Member of the Board at the RO.  An NOD with respect to the 
denial of the claim for TDIU was received in October 2000.  

The veteran and his spouse appeared and offered testimony at 
a hearing before a hearing officer at the RO in November 
2000.  A transcript of that hearing is of record.  A 
supplemental statement of the case (SSOC), addressing the 
service connection claims, was issued in February 2001.  An 
SOC pertaining to the claim for TDIU was also issued in 
February 2001, and a substantive appeal was received in later 
in February 2001.  

In June 2001, the Board remanded the case to the RO in order 
to allow the veteran to present evidence at a personal 
hearing before a Member of the Board at the RO.  In written 
correspondence dated in October 2001, the veteran withdrew 
his request for a hearing.  

Although the RO determined that new and material evidence had 
been submitted to warrant reopening the veteran's claim for 
service connection for a left shoulder disorder, a left hip 
disorder, a left leg disorder, and a low back disorder, the 
Board as the final fact finder within VA, must initially 
determine whether new and material evidence has been 
submitted regardless of the RO's actions.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  In December 1991, the RO denied reopening of the claims 
for entitlement to service connection for a left shoulder 
disorder, left hip disorder, and a left leg disorder; the 
veteran did not appeal that determination, and it became 
final.  

2.  The evidence received in the record since the RO's 1991 
rating decision, is cumulative or redundant of evidence 
previously considered evidence, or by itself or in connection 
with evidence previously assembled, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claims.

3.  An unappealed RO decision in August 1998 denied the 
veteran's claim of entitlement to service connection for a 
low back disorder, including degenerative disc and joint 
disease of the lumbar spine.  

4.  Evidence added to the record since the August 1998 rating 
decision includes private and VA medical records, as well as 
lay and medical statements.  This evidence bears directly and 
substantially upon the subject matter now under consideration 
(i.e., whether residuals of a low back injury were incurred 
in service), and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  

5.  The preponderance of the evidence indicates that the 
veteran's current low back disorder, including degenerative 
disc and joint disease of the lumbar spine, was neither 
incurred in nor aggravated by his military service.  

6.  The veteran has no service-connected disabilities upon 
which a claim of entitlement to a total disability evaluation 
based upon individual unemployability may be considered.  



CONCLUSIONS OF LAW

1.  Evidence submitted since the December 1991 rating 
decision, wherein the RO denied the veteran's attempt to 
reopen his claims for service connection for a left shoulder 
disorder, left hip disorder, and a left leg disorder, is not 
new and material; therefore, the veteran's claim may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 
C.F.R. §§ 3.104(a), 3.156(a) (2001).  

2.  Evidence submitted since the August 1998 rating decision, 
wherein the RO denied entitlement to service connection for a 
low back disorder, including degenerative disc and joint 
disease of the lumbar spine, is new and material, and the 
veteran's claim for that benefit is reopened.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156(a) (2001).  

3.  A low back disorder, including degenerative disc and 
joint disease of the lumbar spine, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1153, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2001).  

4.  The criteria for entitlement to a total disability 
evaluation based upon individual unemployability as a result 
of service-connected disorders have not been met and the 
claim is denied as a matter of law.  38 U.S.C.A. §§ 1155, 
5107  (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background.

The available service medical records consist of a November 
1956 separation examination which was negative for any 
complaints, findings or diagnosis of a left shoulder 
disorder, left hip disorder, left leg disorder, or a low back 
injury.  The RO has attempted to obtain service medical 
records.  On a VA Form 70-3101-4 (Request For Information), 
dated in January 1989, the National Personnel Records Center 
(NPRC) indicated that service medical records were not on 
file and that the absence of these reports were fire-related.  
The NPRC also noted that additional search of Battery Company 
62nd AAA Battalion, dated from May 1, 1955 through June 30, 
1955, produced no reference to the veteran being sick, 
injured, or hospitalized.  

The veteran filed a claim for service connection in January 
1989 indicating that he sustained injury to his shoulders, 
left hip and left leg in May 1955 while loading and unloading 
heavy laundry bags from and onto trucks.  

During a personal hearing in May 1990, the veteran reported 
being assigned to hauling, loading and unloading laundry bags 
while stationed in Germany.  The veteran explained that, 
following one particular trip, he woke up the next morning  
and was unable to move.  He also reported constant pain with 
movement.  The veteran indicated that the doctor recommended 
sleeping on a piece of plywood for one week, and he was given 
pain medication.  He subsequently went on sick call on 
several occasions for follow up evaluation.  The veteran 
reported experiencing pain in between the shoulder blades 
that traveled down to the lower back area.  The veteran 
indicated that he first sought treatment after military 
service in 1962; when he sought treatment for his back, 
shoulder, hip and leg.  

VA medical records received in July 1990, and dated from 
April to July 1990, show that the veteran received clinical 
attention and treatment for complaints of discomfort in the 
shoulders, legs, left hip and lower back.  During a period of 
hospitalization in April 1990, it was noted that the veteran 
had disseminated degenerative joint disease and had suffered 
bilateral intermitted claudication of the lower extremities.  
The pertinent discharge diagnosis was disseminated arthritis.  
On the occasion of a follow up evaluation in May 1990, the 
veteran complained of pain in the lower back with pain in the 
left hip and leg areas for the past 2 months.  The pertinent 
diagnosis was degenerative joint disease of the lower back.  

Received in October 1990 was a lay statement from an 
individual who served with the veteran's unit in Germany, 
indicating that the veteran's duties included assisting him 
in the arms room; he noted that the veteran also assisted the 
supply sergeant with driving the supply truck to the 
quartermaster laundry and unloading laundry to and from the 
post.  The individual recalled one occasion when the veteran 
injured himself and suffered severe pain in the back, 
shoulders, legs, and hips; he also recalled that the veteran 
was placed on quarters by a doctor and was required to sleep 
on a sheet of plywood.  

VA treatment reports dated from December 1990 to September 
1991 show that the veteran continued to receive clinical 
attention and treatment for complaints of pain in the lower 
back, hips and legs.  A treatment report dated in March 1991 
reflects a diagnosis of degenerative joint disease-possible 
degenerative disc disease of the lumbar spine.  During a 
clinical visit in June 1991, the veteran complained of pain 
in his legs and shoulders.  The assessment was degenerative 
joint disease.  

Of record is a private medical statement from Thomas R. 
Butler, D.C., dated in February 1993, indicating that the 
veteran sought treatment at his clinic as a result of 
injuries sustained in an automobile accident.  The 
chiropractor noted that the veteran had a history of back and 
neck problems; he stated that the veteran had degenerative 
disc disease and degenerative joint disease throughout much 
of his spine.  Dr. Butler also reported that the veteran had 
been seen on eight occasions since 1992; he was examined and 
found to have some limitation of movement in the cervical and 
lumbar spine.  

Received in July 1998 were VA outpatient treatment reports 
dated from April 1990 to July 1998, which showed that the 
veteran received clinical evaluation and treatment for 
several disabilities.  On several occasions, the veteran was 
seen for complaints of pain in the lower back, left hip and 
low back.  He was diagnosed with degenerative joint disease.  
During a clinical visit in October 1997, the veteran 
complained of pain in his right leg, hip and knee; he 
reported suffering from low back pain ever since he an injury 
in 1955, which had caused constant pain.  The pertinent 
diagnoses were rule out deep vein thrombosis, and Baker's 
cyst.  

On file is a decision of the Social Security Administration 
(SSA) pertaining to the veteran's disability award.  It 
reflects that in January 1999, the veteran was found to be 
"disabled" within the SSA's operative statutes and 
regulations.  It was noted that, while the veteran had 
reported being unable to work in October 1997 because of leg, 
hip and joint pain, the medical evidence reportedly showed 
that his condition did not become severe enough to keep him 
from working until June 1998.  

Received in April 1999 were VA treatment reports dated from 
July 1998 to March 1999, which show that the veteran 
continued to receive clinical evaluation and treatment for 
various disabilities, including complaints of low back and 
hip pain.  During a clinical visit in November 1998, it was 
noted that the veteran's chief complaint remained pain in the 
lower back dating back to 40 years after some heavy lifting.  
It was also noted that the veteran had been diagnosed with 
arthritis repeatedly.  The assessment was chronic pain with 
degenerative joint disease.  The veteran was next seen in 
February 1999, at which time he again complained of severe 
pain in the knees, hips and upper legs.  Following a physical 
evaluation, the assessment was arthritis.  

The veteran was afforded a VA compensation examination in 
April 1999, at which time he indicated that while on active 
duty in Germany in May 1955, he drove, loaded and unloaded a 
laundry truck without help; the following day, he was unable 
to move out of bed.  The veteran reported no other injuries 
during military service.  The veteran reported constant pain 
in his hips and knees; he also noted problems with stiffness, 
swelling, and giving away of his left leg.  The veteran also 
complained of pain and stiffness in the lower back on a daily 
basis.  The veteran stated that he was unemployed and 
receiving Social Security disability benefits.  

On examination, he had no limitation of motion in his 
shoulders, elbows, hands or feet.  The pertinent diagnoses 
were chronic bilateral patellofemoral pain syndrome; 
sclerosis right femur; chronic lumbosacral strain; and 
degenerative joint and disc disease, lumbosacral spine.  

Received in May 1999 were private treatment reports dated 
from October 1998 to December 1998, reflecting findings from 
a lower extremity arterial examination that revealed evidence 
of mild occlusive disease of the left lower extremity at 
rest.  

Of record is a statement from Dr. Butler dated in June 1999, 
indicating that the veteran was seen in his office for 
evaluation and treatment of back pain.  The veteran stated 
that the back pain dated to 1955 when he was loading and 
unloading laundry while in the Armed Forces; he stated that 
it took him several months to get relief from the lower back 
injury.  Dr. Butler related that the veteran had sought care 
and evaluation on several occasions since 1992.  Dr. Butler 
noted that, X-rays of the lumbar spine, taken in June 1999, 
revealed exostosis, facet arthrosis, spondylosis, and 
degenerative disc disease at the third, fourth and fifth 
lumbar segments.  Dr. Butler explained that the above 
findings were consistent with an old injury as sated in 
previous history with years of wear and tear superimposed.  

Received in June 2000 were medical records from SSA, dated 
from April 1997 to May 2000, which show that the veteran 
received clinical evaluation and treatment for several 
disabilities.  During a clinical visit in June 1999, the 
veteran reported acute and chronic pain at the knees and low 
back.  The assessment was chronic pain syndrome.  In July 
1999, the veteran reported pain at the lower back, left hip, 
right hip and left leg; the pertinent diagnosis was 
musculoskeletal pain and arthritis.  A treatment report dated 
in October 1999 noted that a magnetic resonance imaging (MRI) 
of the lumbosacral spine, conducted in 1998, revealed 
degenerative joint disease.  When seen in May 2000, the 
veteran complained of increased pain in the knee and lower 
leg pain; he reported chronic left shoulder, low back, hip, 
knee and leg pain since military service.  The assessment was 
musculoskeletal pain in the low back, hips, legs and knees.  

In a statement dated in May 2000, a friend of the veteran 
related that he had known the veteran for 50 years and had 
seen him when he was discharged from military service in 
1957.  The individual also reported that the veteran was 
treated for problems involving his back and leg due to 
injuries sustained while on active duty.  

Subsequently received were VA progress notes dated from 
October 1999 to May 2000, showing continuous treatment for 
joint pain.  Most of these records were previously reported 
and discussed above.  VA outpatient treatment reports dated 
from February 1999 to June 1999 referred to disabilities 
unrelated to the issues currently on appeal.  

Received in July 2000 was another lay statement from an 
individual who reported knowing the veteran since 1959.  The 
individual reported meeting with the veteran to discuss their 
experiences of growing up in Harrison in the past 50 years; 
he noted that their visits were occasionally cut short 
because of the veteran's severe back problems.  

In a letter dated in August 2000, a doctor at the VA medical 
center in Fayetteville, Arkansas, reported that the veteran 
was under his care; he noted that the veteran had been 
followed at the clinic since 1988.  The doctor reported that, 
since his first visit, the veteran reported a severe low back 
pain that he stated began in 1955 following heavy lifting 
while he was in the military.  Submitted with the above 
statement was a lay statement from a friend of the veteran, 
dated in August 2000, indicating that the veteran worked many 
days while suffering from pain caused his military service.  
The individual also noted that the veteran was currently 
unable to work due to pain.  

In a statement dated in September 2000, Mahlon O. Maris, M.D. 
stated that the veteran related to him that his back pain 
began while in the service, but he had no way to prove or 
disprove that; as a result, he was unable to voice an 
opinion.  Dr. Maris noted that the veteran obviously had 
documented arthritis and degenerative disc disease of the 
back and peripheral neuropathy of both lower extremities.  

Received in November 2000 was an undated statement from a 
doctor at the VA medical center in Fayetteville, Arkansas, 
indicating that the veteran was under his care for chronic 
pain at the back and legs.  He noted that the veteran 
reported suffering an injury in 1965 while on active duty.  
The physician stated that it was very possible that veteran's 
chronic back pain problem began while he was in the service, 
although he thought that it was not likely that an injury 
then caused the pain that the veteran now suffers 
chronically.  The physician further stated that the most 
likely cause of the veteran's chronic back pain was arthritis 
and not an old injury.  

At his hearing held before a decision review officer at the 
RO in November 2000, the veteran maintained that he had no 
problems with his back, shoulders, legs or hip prior to 
entering military service.  The veteran indicated that he was 
trained as an aircraft gunner on a 42 duster; his first 
assignment was with the 91st AAA battalion in Logansberg, 
Germany, where he manned and cleaned guns, and performed a 
lot of lifting, bending, stooping, pushing and pulling.  

The veteran reported that he also worked in the supply room; 
he was required to load and unload laundry bags.  The veteran 
indicated that on one occasion, in May 1955, after unpacking 
a laundry truck, he woke up the next morning and was unable 
to move.  He stated that he had pain in the middle and lower 
part of his back; he was given a sick slip to go to the 
doctor, who recommended that he sleep on a piece of plywood.  
The veteran indicated that he went back to the doctor twice a 
week for a month, placed on profile and exempted from all 
duties.  The veteran explained that although he did not seek 
medical treatment from the VA immediately after service.  He 
later saw his family doctor who told him that he had a muscle 
spasm in his back.  

The veteran contended that the problems with his legs derived 
from his chronic back pain.  The veteran also maintains that 
his doctors believe that his left shoulder was injured in 
service as a result of the lifting and throwing of the 
laundry bags.  


II.  Legal analysis-New and material evidence.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2001).  
When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2000).  
Because four of the issues in this case did not arise from an 
original claim, but rather came from an attempt to reopen 
claims which were previously denied, the Board must bear in 
mind the important distinctions between those two types of 
claims.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

The Board notes that, precedent of the United States Court of 
Appeals for Veterans Claims (Court) previously mandated a 
three-step process to be applied in adjudicating an attempt 
to reopen a previously denied claim.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc), interpreting and applying the 
decision of the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, supra.  The procedure 
therein required was--first, it had to be determined whether 
the appellant had presented new and material evidence under 
38 C.F.R. § 3.156(a); second, after the claim was reopened, 
it had to be determined whether, based upon all the evidence 
of record, the claim, as reopened, was well grounded; third, 
if the claim was well-grounded, the merits of the claim had 
to be addressed and, if ripe for decision, adjudicated.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc), 
vacated on other grounds sub nom.  Winters v. Gober, 219 F.3d 
1375 (Fed.Cir. 2000).  

In addition, the law has long been clear that "the Board does 
not have jurisdiction to consider a claim which [has been] 
previously adjudicated unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  

During the pendency of the veteran's appeal, the Veterans' 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  This legislation 
is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

Regulations implementing the VCAA (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)), are now published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  Except as specifically noted, 
the new regulations are effective November 9, 2000.  The 
provisions of the regulations applicable to attempts to 
reopen finally disallowed claims are effective for claims 
received on or after August 29, 2001.  

The provisions of 38 U.S.C.A. § 5103(a) (West Supp. 2001) 
provide that upon receipt of a complete or substantially 
complete application, the Secretary shall notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of that notice, the Secretary shall 
indicate which portion of that information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, the Secretary, in accordance with section 5103A of this 
title and any other applicable provisions of law, will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(b)(1) (West Supp. 2001) provides that in the case of 
information or evidence that the claimant is notified under 
subsection (a) is to be provided by the claimant, if such 
information or evidence is not received by the Secretary 
within one year from the date of such notification, no 
benefit may be paid or furnished by reason of the claimant's 
application.  See 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)(1), (e)).  

The provisions of 38 U.S.C.A. § 5103A(a)(1) (West Supp. 2001) 
generally provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary.  The provisions of 38 
U.S.C.A. § 5103A(a)(2) (West Supp. 2001) provides that the 
Secretary is not required to provide assistance to a claimant 
under this section if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  Such 
are implemented at 66 Fed. Reg. 45,620, 45,630-31 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c), (d)).  

Specific guidelines for obtaining service records, records in 
the custody of a Federal agency, and records not in the 
custody of a Federal agency; guidelines for notifying the 
claimant when records are unavailable; and, guidelines as to 
when a VA examination is required are found at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(c)(1-4), (d), (e)).  See also 38 U.S.C.A. 
§ 5103A(a-d) (West Supp. 2001).  Thirty-eight C.F.R. § 3.159 
is revised in its entirety and now includes definitions such 
as what is considered to be competent lay and medical 
evidence and what is considered to be a substantially 
complete application.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.159(a)(1)-(3)).  

Nothing in the VCAA is construed as requiring the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in 38 U.S.C.A. § 5108 (West 1991); see 38 U.S.C.A. § 5103A(f) 
(West Supp. 2001).  

The implementing regulations more specifically address duties 
attendant to the consideration of applications to reopen 
claims.  These regulations are inapplicable in the instant 
case since they only apply to claims to reopen received on or 
after August 29, 2001.  

As effective prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran should and will 
apply unless Congress provides otherwise or permits the 
Secretary to do otherwise.  In Bernard v. Brown, the Court 
held that when the Board addresses in its decision a question 
that had not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing, and, if not, whether the 
claimant has been prejudiced thereby.  Bernard, 4 Vet. App. 
384, 392-94 (1993).  

The Board finds that the veteran is not prejudiced by its 
consideration of his claims pursuant to this new legislation 
and implementing regulations insofar as VA has already met 
all notice and duty to assist obligations to the veteran 
under the new law, to include as delineated under the newly 
promulgated implementing regulations.  In essence, the 
veteran in this case has been notified of the laws and 
regulations governing entitlement to the claimed benefits, 
and has, by information letters, rating actions, the 
statement of the case and supplemental statements of the 
case, been advised of the evidence considered in connection 
with his appeal, and the evidence potentially probative of 
the claims throughout the procedural course of the claims 
process.  

The RO has, in accordance with the Board's remand, invited 
the veteran to identify pertinent records, and has attempted 
to obtain pertinent records; there have been no reports of 
unavailable records.  

The veteran has offered argument as to the merits of his 
claims and has identified no further evidence pertinent to 
the appeal.  The veteran has not had an opportunity to make 
arguments referable to the new regulations; however, the 
regulations merely define terms and provide procedures for 
implementing the VCAA.  The regulations do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629.  

The Board is aware of no circumstances in this matter that 
would put VA on notice of the existence of any additional 
relevant evidence that, if obtained, would provide a basis to 
reopen the claim.  McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).  Furthermore, the Board finds that the duty to inform 
the veteran of the evidence elements necessary to complete 
his application to reopen his claim for service connection 
for a left leg and a left hip disorder has been met.  Id; 38 
U.S.C.A. § 5103 (West 1991), see also VCAA, supra; Graves v. 
Brown, 8 Vet. App. 522, 525 (1996).

For the reasons set out above, the veteran will not be 
prejudiced as a result of the Board deciding his claims 
without first affording the RO an opportunity to consider the 
claims anew in light of the newly published regulations found 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), 
or without first affording the veteran opportunity to respond 
specific to the new regulatory language.  A remand for 
adjudication by the RO would thus serve only to further delay 
resolution of the veteran's claims.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

It is necessary that this case be adjudicated, initially, on 
the issue of whether new and material evidence is of record 
to reopen the previously denied claims of service connection 
for a left shoulder disorder, a left hip disorder, a left leg 
disorder, and a low back disorder.  Under the VCAA, well-
groundedness following the reopening of a claim is a moot 
point.  If it is determined that new and material evidence 
has been presented under 38 C.F.R. § 3.156(a), and the 
veteran's claim is reopened, barring a need for any further 
development, a merits analysis must then be undertaken.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new. As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" -- 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet. App. 273, 283-285 (1996).  

This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  Previously, whether evidence was 
"material" turned essentially upon the reasonable possibility 
that when viewed in the context of all the evidence, it would 
change the outcome.  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).  

The Federal Circuit's decision in Hodge, supra, did overrule 
the requirement that the requirement that in order to be 
material, evidence had to have a reasonable possibility of 
changing the outcome.  However, the analysis as to what is 
new evidence has not been overruled.  Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 326 (1999) (noting that Hodge did not 
deal with the test for determining whether evidence is new, 
which is a separate decision from whether it is material.  
See also Anglin v. West, 203 F.3d 1343, 1346 (Fed. Cir. 2000) 
("nothing in Hodge suggests that the understanding of 
'newness' as embodied in the first prong of the Colvin test 
is inadequate or in conflict with the regulatory definition 
of new and material evidence").  

"Hodge provides for a reopening standard which calls for 
judgments as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim."  Fossie v. West, 12 Vet. App. 1, 4 
(1998).  In determining whether newly submitted evidence is 
material under the caselaw discussed above, the Board is 
further guided by the Federal Circuit Court's discussion of 
the "uniquely pro-claimant" quality of the veterans' benefits 
system such that, although "not every piece of new evidence 
is material some new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its decision."  Hodge, 
at 1363.  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  

A.  New and material evidence-service connection for a left 
shoulder disorder.

In this case, as previously discussed, the RO denied service 
connection for a left shoulder disorder in December 1991 
decision.  In making its decision, the RO found that the 
first evidence of a left shoulder disorder, including 
arthritis, was in April 1990, approximately 33 years after 
service, and that no medical evidence had been submitted to 
show that a left shoulder disorder was related to military 
service.

The evidence received subsequent to December 1991 consists of 
a substantial number of private treatment reports and VA 
medical records.  These records reveal treatment for several 
disabilities, including left shoulder pain, as well as other 
unrelated disorders.  The new evidence also includes the 
veteran's testimony at the November 2000 hearing.  This 
evidence was not of record at the time of the December 1991 
rating action.  However, the additional evidence is 
cumulative of evidence of record at the time of the December 
1991 decision.  The newly received evidence merely shows 
ongoing treatment for a left shoulder disability documented 
prior to December 1991.  

The lay statements essentially repeat a history that was 
previously noted.  In addition, while one lay statement was 
written by an individual who served with the veteran, the 
record does not show that his lay witness is a medical 
professional, with the training and expertise to provide 
clinical findings regarding the nature of his left shoulder 
condition and its etiologic relationship to his active 
service.  Consequently, these statements are credible with 
regard to his subjective complaints and his history; but they 
do not constitute competent medical evidence to show a nexus 
between current disability and service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, at 494 (1992).  The veteran's 
testimony merely repeats contentions of record at the time of 
the prior decision.  Since all of the subsequently received 
evidence is cumulative, it is not new.  

As none of the evidence added to the record since the RO's 
December 1991 rating decision is new, the December 1991 
decision remains final, and the claim is not reopened.  


B.  New and material evidence-service connection for a left 
hip and left leg disorder.

The evidence submitted since the December 1991 is arguably 
"new" insofar as it reflects at the veteran has been 
diagnosed with disabilities involving the left leg and left 
hip; significantly, the newly submitted medical evidence 
shows that the veteran has been diagnosed with chronic 
bilateral patellofemoral pain syndrome.  This diagnosis was 
not documented in the evidence of record at the time of the 
December 1991 decision.  Some case law suggests that a claim 
based on a new diagnosis constitutes a new claim.  Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996).  However, the instant 
case is distinguishable from Ephraim.  First the Ephraim 
Court was considering a different jurisdictional issue, than 
is involved in this case.  The Federal Circuit was 
considering whether a post-November 1988 notice of 
disagreement with regard to the evaluation for post-traumatic 
stress disorder was distinct from a pre-November 1988 notice 
of disagreement submitted in conjunction with the evaluation 
of a different neurosis.  The Federal Circuit was not 
considering the new and material question at issue in this 
case.  Second, in finding that the new diagnosis constituted 
a new claim, the Court seemed to rely on the nature of 
psychiatric disabilities.  Such a disability is not involved 
in this case.  The Board finds, therefore, that the new 
diagnosis in this case does not constitute a new claim.  

Most of the evidence received since the December 1991 denial 
is cumulative.  It shows ongoing treatment for left leg and 
left hip disabilities, and it contains restatements of 
previously considered contentions.  Since this evidence is 
cumulative, it is not new.  

The newly diagnosed left leg and hip disability is new, 
because that diagnosis was not previously considered.  
However, this diagnosis is not probative of the veteran's 
claim.  That is, the diagnosis does not tend to prove or 
disprove that the veteran has a current left leg and hip 
disability related to service.  Further, because it does not 
suggest that a current left leg and hip disability is related 
to service, it does not relate to the basis for the prior 
denial.  As such, the new diagnosis is not material.  See 
Jackson, 265 F3d at 1371.  

In view of the foregoing, the Board must conclude that none 
of the evidence received subsequent to the RO's December 1991 
decision, when viewed either alone or in light of the 
evidence previously of record, is new and material for the 
purpose of reopening the claim.  

C.  New and material evidence-service connection for a low 
back disorder.

When the RO considered and denied the veteran's claim of 
entitlement to service connection for a low back disorder in 
August 1998, it did so on the basis that there was no 
evidence of record linking or relating the veteran's current 
low back disorder, including degenerative disc and joint 
disease of the lumbar spine, to any disease or injury during 
military service.  Subsequently, the veteran supplemented the 
record with just such evidence, i.e., the June 1999 statement 
from Dr. Thomas R. Butler.  Given the presumption of 
credibility afforded evidence presented by a veteran in an 
attempt to reopen a previously denied claim, the Board finds 
this additional correspondence to be new and material 
evidence.  38 C.F.R. § 3.156(a); Justus, 3 Vet. App. at 513.  

Specifically, the June 1999 statement from Dr. Butler is new 
to the evidence of record, in that it was not before the RO 
in August 1998.  As to its materiality, this additional 
correspondence relates directly to the specific matter under 
consideration, entitlement to service connection for a low 
back disorder, given the Board's initial reasons and bases 
for its denial.  Moreover, Dr. Butler stated his belief that 
the findings from an x-ray study of the lumbar spine taken in 
June 1999, showing the presence of exostosis, facet 
arthrosis, spondylosis, and degenerative disc disease, were 
consistent with an old injury with years of wear and tear 
superimposed.  Given this statement, the veteran has now 
submitted evidence that speaks to the relationship between 
his service and his current low back disorder, shown as 
degenerative disc disease of the lumbar spine.  As such, this 
evidence must be considered in order to fairly decide the 
merits of the veteran's claim.  38 C.F.R. § 3.156(a).  
Therefore, the claim is reopened.  38 U.S.C.A. § 5108.  

When a claim is reopened, it must be considered based on all 
the evidence of record.  Turning to the merits of the 
veteran's claim for service connection, the Board initially 
finds, that there is no additional duty to assist him with 
the development of the claim on the merits.  As noted above, 
he has been informed of the evidence necessary to 
substantiate his claim.  The RO has considered his claim on 
the merits.  There are no reported outstanding treatment 
records.  He has been afforded examinations, and the RO has 
obtained necessary medical opinions.

Degenerative disc disease of the lumbar spine was not 
clinically documented until 1990, approximately 33 years 
after the veteran's separation from service.  Arthritis of 
the lumbar spine is a presumptive disease, but that disease 
was not documented until many years after service.  
Therefore, presumptive service connection is not for 
application in this instance.  38 C.F.R. §§ 3.307, 3.309.  

Considering the veteran's claim on a direct basis, the Board 
finds that the weight of the evidence of record is against 
the veteran's claim and that the benefit of the doubt is not 
for application in this instance.  

The Board acknowledges that there is evidence of record both 
for and against the veteran's claim.  Significantly, the 
available service medical records, as shown by the November 
1956 separation examination, are negative for any complaints, 
findings, or diagnosis of a low back injury or disorder.  
However, the veteran offered testimony indicating that he 
injured his back while loading and unloading laundry while in 
the military.  In addition, a lay statement from a fellow 
service member attests to the veteran's complaints of low 
back pain during active service.  Further, the record 
reflects the veteran's assertions as to the relationship 
between his occupational specialty in service and his 
subsequent low back pain.  The record also reflects the 
veteran's buddy statements in this regard.  Moreover, the 
June 1999 statement from Dr. Butler opines that the veteran's 
current low back disorder, including findings of degenerative 
disc disease, reflect an old injury with years of wear and 
tear superimposed.  

With respect to the evidence of record against the veteran's 
claim of entitlement to service connection, as noted above, 
the Board notes that while the veteran reports receiving 
treatment during service for low back pain as a result of 
loading and unloading laundry, the available service 
separation examination is negative for any clinical findings 
or abnormalities as to the veteran's musculoskeletal system, 
including his low back.  The veteran's post-service treatment 
records do not even suggest or document treatment involving 
the veteran's low back until the 1990s, approximately 33 
years after the veteran's discharge from military service.  

The April 1999 VA examination reflects the veteran's in-
service duties of loading and unloading a laundry truck and 
notes chronic lumbosacral strain, and degenerative joint and 
disc disease of the lumbosacral spine, but no opinion as to 
the onset and etiology of the disorder.  While the June 1999 
statement from Dr. Butler also reports a history of onset of 
back pain as a result of loading and unloading laundry in-
service, and findings consistent with an old injury, the 
examiner did not provide an opinion as to whether the injury 
was an inservice injury.  Further, in a medical statement 
received in November 2000, a VA doctor indicated that, while 
it was possible that the veteran's chronic back pain began in 
service, the most likely cause of his chronic back pain was 
arthritis and not an old injury.  

The Board recognizes that Dr. Butler noted that the veteran 
had a history of back pain dating back to 1955 when he was 
loading and unloading laundry in the military, and that Dr. 
Butler attributed the current findings of degenerative disc 
disease to an "old" injury.  However, Dr. Butler did not 
explicitly relate the disability to an inservice injury, much 
less to the specific strain of lifting laundry bags in 
service.

The Board must weigh Dr. Butler's statement against the 
statements by private and VA physicians.  The private 
physician could not state that the current back disability 
was related to the reported trauma in service.  The VA 
physician found that the current back disability was probably 
not related to trauma, let alone trauma in service.

Inasmuch as the chiropractor's opinion does not directly link 
the current back disability to service, and two physicians 
have found that the back disability cannot be linked to 
trauma in service, the Board finds that the preponderance of 
the evidence is against the claim.  

In light of the above, the Board does not find an approximate 
balance of positive and negative evidence as to the merits of 
the veteran's claim of entitlement to service connection for 
a low back disorder, shown as degenerative disc disease of 
the lumbar spine.  Accordingly, the benefit of the doubt is 
not for application.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  The veteran's claim is denied.  


III.  Total rating claim.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
nonservice-connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
veteran's service-connected disabilities render him/her 
incapable of substantial gainful employment.  38 C.F.R. 
§ 4.16(a) (2001).  

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled. Total 
disability will be considered to exist when there is 
presented any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15.  

The pertinent governing criteria set out in detail above are 
predicated on a veteran having been granted service 
connection for a disability or disabilities sufficient to 
warrant a total disability evaluation based on individual 
unemployability.  In this case, service connection is not in 
effect for any disability.  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Id. at 430.  Without service connection having been 
granted for any disability, the threshold requirements of the 
pertinent governing criteria for a total disability 
evaluation based on individual unemployability cannot be 
satisfied.  Therefore, the Board concludes that the claim of 
entitlement to a total disability evaluation based on 
individual unemployability must be denied by operation of 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for a left shoulder disorder, 
the appeal is denied.  

New and material evidence not having been submitted to reopen 
a claim for service connection for a left hip disorder, the 
appeal is denied.  

New and material evidence not having been submitted to reopen 
a claim for service connection for a left leg disorder, the 
appeal is denied.  

Service connection for a low back disorder is denied.  

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability is denied as a matter of law.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

